Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   DETAILED ACTION
	Specification
1.	This action is responsive to communications filed January 04, 2022.  Applicant’s selection of Group I (claims 1-18) without traverse is hereby acknowledged. Claims 1-18 are presented for examination.  Claim 19 has been cancelled.

2. 	Applicant is reminded of the duty to fully disclose information under 37 CFR 1.56.


Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



5. 	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kasahara et al. (USPGPUB: 2007/0255929, herein Kasahara) in view of Wu et al. (USPN: 8,205,059); hereinafter Wu.
 	 As per claim 1, Kasahara discloses a computer system/a multiprocessor system (e.g. see figure 1; para.[0057], lines 1 et seq.) comprises a first accelerator as being equivalent to one of the processor unit PU 10-17 (or CPU0, figure 1) for processing batches of data and generating result data (e.g. see figure 1, para.[0057], lines 5 et seq.); a gateway is equivalently taught as bus interface 27 having an accelerator/PU interface connected to the first accelerator (PU 10) and a gateway interface (bus interface 27) for connection to a second gateway (see second BIF of CPU1/PU11) for conveying data for processing by a second accelerator (CPU1/PU11) (e.g. see figure 1; para.[0057], lines 1 et seq.; para.[0058], lines 1 et seq.), automatically extracting parallel tasks from an input program to be processed, and by arranging the tasks according to characteristics of the PUs (e.g. see para.[0015], lines 2-5; also see para.[0183], and para.[0193)); Kasahara further teaches each of the PUs 10 to 17 includes a local memory (or cache) (LM) 24 for temporarily storing a program or data to be processed by the PU, and a system control register (R) 25 for executing frequency/power supply voltage (FV) control to decide a supply voltage (VL) and a system frequency (FL) to be supplied to the PU and synchronous control among the Pus (e.g. see para.[0060, lines 1-7), wherein the accelerator interface is configured to receive messages from the first accelerator or processor unit PU 10-17 (or CPU0, figure 1), for example Kasahara clearly teaches 
the PUs 10 to 17 are connected to a local bus (referred to as LBUS) 19 through bus interfaces (BIF) 27 known for receiving data therein (e.g. see para.[0057], lines 6-8).  Kasahara discloses the invention substantially as claimed, Kasahara receiving a plurality of write commands wherein each write command comprises a data block and a destination address for indicating storage location to receive the data block (e.g. see column 11, lines 34-36).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Wu and to employ his message/write command structure in which each message or write command comprising a batch of result data and a destination address for indicating a storage location to receive the result data.  By implementing the data message or write command with the structure having the data format in addition with the destination address, result-data can be stored in a final proper location which minimizes 
     	 As per claim 2, Kasahara discloses the messages are received in the exchange phase of the synchronization; for example, Kasahara teaches multiprocessor system including various types of PUs mounted thereon, and a compiler used in the system for efficiently operating the PUs by automatically extracting parallel tasks from an input program to be processed, and by arranging the tasks according to characteristics of the Pus (e.g. see para.[0015], lines 2-6).
 	 As per claim 3, Kasahara further discloses a second gateway connected to the gateway interface, the second accelerator connected to a second accelerator interface of the second gateway; for example, Kasahara teaches second BIF of which connected to the second accelerator CPU1/PU11 for conveying data for processing by a second accelerator (CPU1/PU11) (e.g. see figure 1; para.[0057], lines 1 et seq.; para.[0058], lines 1 et seq.).
 	    As per claim 4, Kasahara further discloses the gateway interface comprises at least one fabric port having an address range which corresponds to addresses of storage locations on the second gateway and the second accelerator; for example Kasahara discloses an address space is allocated for each PU after the BC area, and a local memory LM address and a system setting 
 	    As per claim 5, Kasahara further discloses the gateway interface is connected to a second gateway, and wherein the computer system further comprises a third gateway connected to a second gateway interface of the second gateway, the third gateway being connected to a third accelerator through a third accelerator interface of the third gateway; for example see figure 1 wherein Kasahara clearly teaches each PU has local memory 24, part of which may be accessed by other PUs using a global address space, wherein the accelerators are interconnect using a plurality of respective gateway or bus interface 27 (e.g. see figure 1, para.[0015], lines 1 et seq.; para.[0057], and para.[0060], lines 1 et seq.). 
 	    As per claim 6, Kasahara further discloses the first and second accelerators (CPU0 and CPU1), and the first, second and third gateways (e.g. see respective BIF of CPU0/CPU1/BMP0) that forms part of the synchronisation as being equivalent to a compiler used in the system for efficiently operating the PUs by automatically extracting parallel tasks from an input program to be processed, and by arranging the tasks according to characteristics of the PUs (e.g. see para.[0015], lines 2-5). 	    
   	As per claim 7, Kasahara further discloses the gateway interface comprises multiple fabric port LM and R, each port for 
     As per claim 8, Kasahara further discloses the gateway is configured to augment or manipulate the result data prior to routing a message containing the manipulated or augmented result data to the destination address; for example, Kasahara clearly discloses CPU 0, the DSP 0, and the DSP 1 are connected to the local bus LBUS 19 constituted of the cross-bar network, wherein this circuit includes a network control unit NWCRL for analyzing packet data sent from the PUs 10 to 17 and controlling the switch group 192 shown in FIG. 11, and a network switch unit (NWSW) for connecting a sending source of the packet data to a network of a sending destination (e.g. see figure 12, para.[0106], lines 3 et seq.).
 	  As per claim 9, Kasahara further discloses the gateway is configured to manipulate or augment the data in the exchange phase of the synchronization, for example Kasahara teaches the data transfer information is simultaneously generated to load data necessary for the task program or the task from the local memory LM of the other PU and the shared memory to the local memory LM of the PU, by such a data localization method, the local memory LM is effectively utilized to minimize a data transfer amount (e.g. see para.[0168], lines 1 et seq.).

     As per claim 11, Kasahara further discloses the destination address is an implied broadcast address, and the accelerator interface is configured to route the message to the gateway interface for transmission to the second accelerator and any further accelerators in the computer system; for example a global address to be uniquely accessed from all the PUs is allocated to the frequency and voltage control register of each PU. A task management PU (i.e., PU for an executing scheduler or an operating system) predetermined by the compiler accesses the address and sets a frequency and voltage control mode by changing a value of the register (e.g. see para.[0112], lines 1 et seq., and para.[0113], lines 1 et seq.). 
    As per claim 12, the further limitations of a computer system according to claim 1 wherein the message indicates multiple destination addresses, wherein the same batch of result data is routed to each of multiple different destination address in the computer system is taught by Kasahara to the extent that and synchronous control among the Pus (e.g. see para.[0060, lines 1-7).
    As per claim 13, it encompasses the same scope of invention as to that of claim 1 except it is drafted as method format rather than system format, the claim is therefore rejected for the same reasons as being set forth above.
 	   As per claim 14, Kasahara further discloses the gateway interface routing the message to the second gateway, and the second gateway routing the message to the second accelerator; for example a global address to be uniquely accessed from all the PUs is allocated to the frequency and voltage control register of each PU. A task management PU (i.e., PU for an executing scheduler or an operating system) predetermined by the compiler accesses the address and sets a frequency and voltage control mode by changing a value of the register (e.g. see para.[0112], lines 1 et seq., and para.[0113], lines 1 et seq.). 
    As per claim 15, Kasahara further discloses
the gateway interface routing the message to a second gateway interface of the second gateway when the destination address 
    As per claim 16, Kasahara further discloses augmenting the result data prior to routing a message containing the augmented result data to the destination address; for example, Kasahara clearly discloses CPU 0, the DSP 0, and the DSP 1 are connected to the local bus LBUS 19 constituted of the cross-bar network, wherein this circuit includes a network control unit NWCRL for analyzing packet data sent from the PUs 10 to 17 and controlling the switch group 192 shown in FIG. 11, and a network switch unit (NWSW) for connecting a sending source of the packet data to a network of a sending destination (e.g. see figure 12, para.[0106], lines 3 et seq.).
   As per claim 17, Kasahara also discloses manipulating the result data at the gateway prior to routing a message containing the manipulated result data to the destination address; for includes a network control unit NWCRL for analyzing packet data sent from the PUs 10 to 17 that known to be at BIF (or at the gateway as being claimed) and controlling the switch group 192 shown in FIG. 11, and a network switch unit (NWSW) for connecting a sending source of the packet data to a network of a sending destination (e.g. see figure 12, para.[0106], lines 3 et seq.).
     As per claim 18, the combination of Kasahara and Wu discloses the invention as claimed, detailed above with respect to claim 1; Kasahara and Wu however do not particularly disclose a computer program stored on transitory or non-transitory media which comprises a set of computer readable instructions which when executed cause a gateway to implement the method of claim 13 as being detailed above.  However, one of ordinary skill in the art would have recognized that computer storage media (i.e., floppy, cd-rom, thumb-drive etc..) carrying computer-executable instructions for implementing a method or a system, because it would facilitate the transporting and installing of the method on other systems, is generally well-known in the art.  For example, a copy of the Microsoft Windows operating system can be found on a cd-rom from which Windows can be installed onto other systems, which is a lot easier that running a long cable or hand .
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The Examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 10, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135